DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US5445695).
Regarding claim 1, Ozawa (Fig 2-9) discloses a turn-up device, comprising
a building machine main shaft ("supporting shaft" (17)),
an outer sleeve device ("bead setters" (13)),
a ply down finger assembly ("fingers" (54)),
a bladder device ("folding bladder" (72)),
a bead setting device ("bead holder" (43)),
and a bead locking device ("bead lock segment" (65)), wherein;
the outer sleeve device, the ply down finger assembly and the bladder device are all sleeved on the building machine main shaft (Fig 2, C5 L27-30),
and the outer sleeve device is located on the outer sides of the ply down finger assembly and the bladder device along the radial direction of the building machine main shaft (Fig 2),
and the bead setting device is located on the outer sleeve device (Fig 2); 
wherein the bladder device comprises a bladder (“bladder” (42));
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Enders (US4584038) in view of Portinari (WO2014203211).
Regarding claim 1, Enders discloses a turn-up device, comprising
a building machine main shaft ("drum shaft" (22)),
an outer sleeve device ("multi-functional ring device" (30)),
a ply down finger assembly (“spring finger ply down assembly" (29)),
a bladder device ("bladder ply turn-up mechanism" (28)),
a bead setting device ("multi-functional ring device" (30)),
and a bead locking device ("bladder ply turn-up mechanism" (28)), wherein;
the outer sleeve device, the ply down finger assembly and the bladder device are all sleeved on the building machine main shaft (Fig 1),
and the outer sleeve device is located on the outer sides of the ply down finger assembly and the bladder device along the radial direction of the building machine main shaft (Fig 1),
and the bead setting device is located on the outer sleeve device (Fig 1);
wherein the bladder device comprises a bladder (“bladder” (42)).

	Regarding claim 2, modified Enders teaches all limitations of claim 1 as set forth above. Additionally, Enders teaches that the outer sleeve devices comprises; an outer sleeve frame body ("support" (31)), an auxiliary push sleeve ("tubular guide sleeve" (65)), and an auxiliary push disk ("bladder control ring" (76)); the outer sleeve frame body comprises a sleeving portion ("axially elongate hub" (32)), and a supporting portion ("annular mounting flange" (33)); the sleeving portion is sleeved on the building machine main shaft (Fig 1); the supporting portion is arranged on the sleeve portion (Fig 1); an auxiliary push disk driving device is mounted at the outside of the supporting portion ("piston-cylinder assembly" (62)); one end of the auxiliary push sleeve is mounted at one end of the supporting portion (Fig 1), and the auxiliary push disk is mounted on the other end of the auxiliary push sleeve (Fig 1).

	Regarding claim 5, modified Enders teaches all limitations of claim 4 as set forth above. Additionally, Enders teaches that the bladder device further comprises a first chuck ("inner wedge ring" (43)), a second chuck ("outer wedge ring" (44)), and a bracket ("radial projection" (41)); the first chuck and the second chuck seal and fix the bladder on the bladder seat (Fig 1) and the bracket is mounted on the second chuck (Fig 1).
	Regarding claim 6, modified Enders teaches all limitations of claim 2 as set forth above. Additionally, Enders teaches that the bead setting device is mounted on the inner side of the other end of the auxiliary push sleeve (Fig 1); the bead setting device comprises a bead setting driving device ("piston-cylinder assembly" (62)) and a clamping jaw ("bead setting ring" (74)); the clamping jaw is driven by the bead setting driving device (Fig 1-4); a bead setting portion is arranged at an end of the clamping jaw (Fig 1), and the bead setting portion is a circular surface or an inclined plane ("Bead setting ring" (74) is in a ring formation).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enders (US4584038) and Portinari (WO201403211) in further view of Brey (US3765986).
	Regarding claim 3, modified Enders teaches all limitations of claim 2 as set forth above. While Enders teaches that the turn-up device comprises a finger paddle (“spring finger” (56)) mounted in a hinging manner, Enders does not explicitly disclose that the ply down finger assembly comprises a finger paddle mounting sleeve, and the finger paddle mounting sleeve is sleeved on the building machine main shaft; a finger paddle mounting seat and a finger paddle push disk are arranged on the finger paddle mounting sleeve, a spring is mounted on the finger paddle push disk; one end of the spring is connected with the finger paddle; the finger paddle push disk is driven by a finger paddle driving device; and the finger paddle driving device is connected to the finger paddle push disk and penetrates through the supporting portion of the outer sleeve device, it would have been obvious to a person of ordinary skill in the art prior to the effective priority date of the instant application to do so as Brey, which is within the tire manufacturing arts, teaches a ply down finger assembly comprising a finger paddle mounting sleeve (“member” (24)) and the finger paddle mounting sleeve is sleeved on the building machine main shaft (Fig 3-6); a finger paddle mounting seat (“radial flange” (22)) and a finger paddle push disk (“annular member” (36)) are arranged on the finger paddle mounting sleeve (Fig 3-6), and a finger paddle (“finger” (14A)) is mounted on the finger paddle mounting seat in a hinging manner (Fig 3-6); a spring (“spring” (50)) is mounted on the finger paddle push disk; one end of the spring is connected with the finger paddle (Fig 3-6); the finger paddle push disk is driven by a finger paddle driving device (“power unit” (X) or “power unit” (W)); and the finger paddle driving device is connected to the finger paddle push disk (Fig 3-6) as a person of ordinary skill in the art would be able to carry out the substitution of Brey’s ply down finger assembly with that of Enders for the predictable result of performing a ply turn-down during tire manufacturing.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Enders (US4584038) and Portinari (WO201403211) in further view of Weaver (US20150114571).
	Regarding claim 7, modified Enders teaches all limitations of claim 4 as set forth above. While Enders does not explicitly teach all the components of the bead locking device as claimed in claim 7, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority to do so, as Weaver, which is within the tire manufacturing art, teach a bead locking device comprising a locking block (“roller” (600)), a mandril (attached to “roller” (600)), a sliding disk (surface of “slidable piston” (506)), a cylinder body (“annular bead locking housing” (502)), a piston (“slidable piston” (506)), and a supporting member (“outer sleeve” (204)); the sliding disk is located at the outside of the sealing outer sleeve (Fig 5B, 6B); the sliding disk has an inclined plane (Fig 5B, 6B), and the bottom of the mandril abuts against the inclined plane of the sliding disk through a rolling mechanism (Fig 5B, 6B); the upper part of the mandril is supported by the supporting member and the supporting member is fixedly connected to the cylinder body (Fig 5B,6B); the locking block is arranged at the top of the mandril (Fig 5B, 6B); the sliding disk is connected with one end of the piston (Fig 5B, 6B); the piston is mounted on the outer side of the sealing outer sleeve (Fig 5B, 6B), and the cylinder body is mounted on the outer side of the piston (Fig 5B, 6B) for the benefit of ensuring good tire uniformity ([0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enders (US4584038), Portinari (WO201403211) and Brey (US3765986) in further view of Cantarutti (US3438832).
	Regarding claim 8, Enders teaches all limitations of claim 3 as set forth above. While Enders does not explicitly teach that the turn-up device further comprises a connecting rod and a flange plate, wherein one end of the connecting rod is mounted on the flange plate, and the other end successively penetrates through the finger paddle mounting seat and the supporting portion and the flange plate is connected with the sealing inner sleeve, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as Cantarutti, which is within the tire manufacturing arts, teaches that a ply turn-up device can comprise of a connecting rod (“rod” (122)) and a flange plate (“cylinder” (98)) wherein one end of the connecting rod is mounted on the flange plate (Fig 3, 11-17)  and the other end successively penetrates through the finger paddle mounting seat and the supporting portion (Fig 3, 11-17) and the flange plate is connected with the sealing inner sleeve (in that it is mounted on “ring” (90)) for the predictable result of radially supporting the axially moving components of the turn-up drum. Furthermore, while modified Enders does not explicitly teach that the connecting rod penetrates the finger paddle push disk, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date to do so for the same predictable result.

Response to Arguments
Applicant’s amendments regarding the 112 rejections and both the drawing and claim objections, see p.11-13, filed 24 January 2022, have been fully considered and are persuasive.  The 112 rejections of claims 3 and 5-8, the claim objections to claims 1 and 3, and the drawing objections have been withdrawn. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mancini (US20110186207) teaches a turn-up device that makes use of sets of connecting rods (“sliding guides” (119) and “screw” (105)) to penetrate through axially moving components of the turn-up device (“arms” (128) and “annular element” (125), respectively) for supporting them. Lauer (US4149927) teaches a turn-up device that makes use of a connecting rod connected to a flange (Fig 3, 4) that penetrated through multiple axially moving components on the turn-up device (“bladder support member” (6) and “flange” (17)) and the flange plate is connected to a sleeve (Fig 3, 4). Zaocheng (CN201183320) teaches a turn-up device comprising a main shaft (“main shaft” (5)), an outer sleeve device ("pushing capsule mechanism" (19)), a ply down finger assembly ("finger-shaped straight .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749